UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEC OR
TELE CONFERENCE
-against-
21. -CR- 153 (PMH)
DUMAR KINDLE, et al.,
Defendant(s}.
savas , x

Defendant LUIS VELEZ hereby voluntarily consents to participate in the following proceeding via
X___ videoconferencing or _X__ teleconferencing:

Initia! Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
indictment Form)

Bail/Detention Hearing

xX Conference Before a Judicia} Officer

Luna Velez Sy Steph Releuss fe (L.f--

Defendant's Signatire Paeniatt Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

LUIS VELEZ STEPHEN R. LEWIS

Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone conferencing technology.

july 14, 2021 Ht ZO
Date U.S, District Judge/#-S-vegistratedodge—
